MICCOSUKEE TRIBE OF INDIANS OF FLORIDA, a federally recognized Indian Tribe, Plaintiff-
Appellant,

                                                       v.

 FLORIDA STATE ATHLETIC COMMISSION, Alvin Goodman, Florida State Athletic Commission, et
al., Defendants-Appellees.

                                                No. 99-13669.

                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                                Sept. 13, 2000.

Appeal from the United States District Court for the Southern District of Florida. (No. 99-00347-CV-DLG),
Donald L. Graham, Judge.

Before ANDERSON, Chief Judge, and DUBINA and SMITH*, Circuit Judges.

        DUBINA, Circuit Judge:

        Plaintiff, the Miccosukee Tribe of Indians of Florida ("Tribe"), filed suit against the Florida State

Athletic Commission ("Florida Commission") and several of its officials and representatives, alleging

violations of the Professional Boxing Safety Act, 15 U.S.C. §§ 6301-6313, the Equal Protection Clause of

the Fourteenth Amendment, and federal common law. The district court dismissed the Tribe's complaint,

finding that the Tribe failed to allege an injury in fact. The district court also found that the Florida

Commission was entitled to Eleventh Amendment Immunity. We hold that the Tribe fails to allege any injury

as to its Equal Protection claim, but that the Tribe does allege a sufficient injury as to its tax claim. We also

affirm the district court's Eleventh Amendment Immunity decision.

                                                I. Background

        The Tribe is a federally-recognized Indian tribe exercising powers of self-governance. In December

1998, the Tribe established the Miccosukee Athletic Commission ("Miccosukee Commission"). The

Miccosukee Commission regulates professional boxing matches held within the Miccosukee reservation.

Florida has a similar entity—the Florida State Athletic Commission—to regulate professional boxing matches


   *
    Honorable Edward S. Smith, U.S. Circuit Judge for the Federal Circuit, sitting by designation.
within Florida. Both the Miccosukee Commission and the Florida Commission license and appoint boxing

officials and regulatory staff to officiate boxing matches. The Commissions employ many of the same

officials.

         Soon after the Tribe created the Miccosukee Commission, the Florida Commission threatened boxing

officials with adverse employment action if they declined a state assignment in order to accept an assignment

with the Miccosukee Commission. According to the Tribe, the Florida Commission has not similarly

threatened boxing officials who accept assignments with non-Indian entities. In addition, the Florida

Commission has attempted to tax boxing promoters who conduct professional boxing matches on the

Miccosukee Reservation as if the matches occurred in Florida. Those taxes require, inter alia, that the

promoter pay a tax on the sale of broadcasting rights and on the proceeds from a pay-per-view operator.

                                                    II. Discussion

A.       Standing

         The Tribe argues that the district court incorrectly held that the Tribe failed to allege an injury in fact

and thereby lacked Article III standing to bring this lawsuit. This court reviews de novo a district court's

order dismissing a complaint for lack of Article III standing. See Florida Ass'n of Med. Equip. Dealers, Med-

Health Care v. Apfel, 194 F.3d 1227, 1229 (11th Cir.1999).

             In order to establish Article III standing, a plaintiff must demonstrate: (1) an injury in fact; (2) a

causal connection between the injury and the conduct complained of; and (3) that the injury is likely to be

redressed by a favorable decision. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct. 2130,

119 L. Ed. 2d 351 (1992). An "injury in fact [consists of] an invasion of a legally protected interest which is

(a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical." Id. at 560, 112
S. Ct. 2130 (citations and internal quotations omitted). Thus, to satisfy the injury prong of Article III standing,

a plaintiff must "present 'specific, concrete facts' showing that the challenged conduct will result in a

'demonstrable, particularized injury' to the plaintiff." Cone Corp. v. Florida Dep't of Transp., 921 F.2d 1190,

1204 (11th Cir.1991) (quoting Warth v. Seldin, 422 U.S. 490, 508, 95 S. Ct. 2197, 45 L. Ed. 2d 343 (1975)).
An allegation of an abstract injury will not suffice. See Whitmore v. Arkansas, 495 U.S. 149, 155, 110 S. Ct.
1717, 109 L. Ed. 2d 135 (1990) ("The complaint must allege an injury to himself that is 'distinct and palpable,'

as opposed to merely 'abstract' ....") (citations omitted); see also E.F. Hutton & Co., Inc. v. Hadley, 901 F.2d
979, 984 (11th Cir.1990) ("Plaintiffs in the federal courts must have a personal stake in the outcome of the

case, and must allege some threatened or actual injury resulting from the putatively illegal action. Abstract

injury is not enough ....") (citations and internal quotations omitted).

1.       Equal Protection Claim

         With regard to the Tribe's Equal Protection claim, the district court correctly held that the Tribe's

complaint fails to set forth a "particularized injury." In its complaint, the Tribe asserts that the Florida

Commission acted unconstitutionally by making oral and written threats of adverse employment action

against boxing officials if they declined a state boxing assignment in order to accept a Miccosukee boxing

assignment. The Florida Commission, however, did not similarly threaten boxing officials who declined a

state boxing assignment in order to accept an assignment from another state. The Tribe alleges that these

actions "unequally and unfairly burdened the Tribe and its Commission," (Compl. at ¶ 58), and "[t]he actions

of the Defendants operate to the detriment of the ... Tribe," (Compl. at ¶ 64).

         The Tribe, however, does not allege how the Florida Commission's actions have burdened it or

operated to its detriment. For instance, the Tribe does not allege that the Florida Commission's actions

prevented the Tribe from conducting any particular boxing match. The Tribe also does not allege that the

Florida Commission prevented or even hindered its ability to hire, train, or procure boxing officials from

within or outside of Florida for its matches. Nor does it allege that the Florida Commission's activities will

have such an effect in the future.1 Nowhere in the complaint does the Tribe identify any particularized injury




     1
    The complaint does allege that the defendants acted with the intention of discouraging boxing
officials from officiating boxing matches conducted under the Miccosukee Commission. Even though a
defendant intends his acts to cause a particular injury, the defendant's acts, however, may not cause the
intended injury. Thus, a plaintiff still must allege facts to show that the defendant actually injured the
plaintiff or could do so in the future.
resulting from the Florida Commission's alleged misconduct.2 Instead, the Tribe's complaint only sets forth

abstract injuries. Cf. Bennett v. Spear, 520 U.S. 154, 167-68, 117 S. Ct. 1154, 137 L. Ed. 2d 281 (1997)

(holding that the plaintiff adequately alleged an injury in fact where it alleged that it would receive less

irrigation water from a Bureau as a result of restrictions imposed on the Bureau from the challenged agency

opinion).

         Even though the Tribe's complaint sets forth facts from which we could imagine an injury sufficient

to satisfy Article III's standing requirements, we should not speculate concerning the existence of standing,

nor should we imagine or piece together an injury sufficient to give plaintiff standing when it has

demonstrated none. See Cone Corp., 921 F.2d at 1210. The plaintiff has the burden to "clearly and

specifically set forth facts sufficient to satisfy [ ] Art. III standing requirements." Whitmore, 495 U.S. at 155,

110 S. Ct. 1717; see also Warth, 422 U.S. at 518, 95 S. Ct. 2197 ("It is the responsibility of the complainant

clearly to allege facts demonstrating that he is a proper party to invoke judicial resolution of the dispute and

the exercise of the court's remedial powers."). If the plaintiff fails to meet its burden, this court lacks the

power to create jurisdiction by embellishing a deficient allegation of injury. See Whitmore, 495 U.S. at 155,

110 S. Ct. 1717 ("A federal court is powerless to create its own jurisdiction by embellishing otherwise

deficient complaints of standing."). In this case, the Tribe fails to allege a "particularized injury," and thus,

lacks Article III standing to bring a claim under the Equal Protection Clause. Accordingly, we affirm the

district court's order dismissing the Tribe's Equal Protection claim.

2.       Tax Claim

         We now turn to the question of whether the Tribe has standing to challenge Florida's authority to tax

a non-Indian boxing promoter on revenues gained from a boxing match conducted on the Tribe's reservation.3


     2
    For example, the complaint alleges that the Tribe and the Florida Commission held a boxing match on
January 30, 1999. Consequently, boxing officials faced a precarious situation if they decided to work for
the Tribe, instead of the Florida Commission. The complaint, however, fails to mention what happened
and what, if any, injuries the Tribe suffered.
     3
    The record on appeal does not indicate which tax the Florida Commission attempted to levy. The
complaint alleges that the Florida Commission threatened to assess state taxes upon promoters for
activities relating to professional boxing matches conducted within the Tribe's reservation. The
The district court held that the Tribe lacked standing because it failed to allege an injury. In particular, the

district court noted that the Tribe did not allege that the tax on promoters hindered the Tribe's efforts to

conduct boxing matches or to collect its taxes. In turn, the district court held that absent these allegations,

the Tribe acted as a third party challenging the imposition of a tax on promoters. Absent exceptional

circumstances, a third party does not have standing to challenge injury to another party. See Warth, 422 U.S.

at 499, 95 S. Ct. 2197.

        Even though the Tribe does not allege that the tax hindered its ability to conduct boxing matches or

to collect its boxing taxes, the Tribe has a legitimate basis for standing—that the state's tax on boxing

promoters infringes upon the Tribe's sovereignty. The Supreme Court has consistently recognized that a tribe

has an interest in protecting tribal self-government from the assertion by a state that it has regulatory or taxing

authority over Indians and non-Indians conducting business on tribal reservations. See White Mountain

Apache Tribe v. Bracker, 448 U.S. 136, 142, 100 S. Ct. 2578, 65 L. Ed. 2d 665 (1980); see also Ramah Navajo

Sch. Bd. v. Bureau of Revenue of New Mexico, 458 U.S. 832, 845, 102 S. Ct. 3394, 73 L. Ed. 2d 1174 (1982)

(upholding an Indian Tribe's challenge to a state's attempt to tax the gross receipts a non-Indian construction

company received from constructing a school on reservation property to educate tribal children); Washington

v. Confederated Tribes of the Colville Indian Reservation, 447 U.S. 134, 156-57, 100 S. Ct. 2069, 65 L. Ed. 2d
10 (1980) (rejecting on the merits an Indian Tribe's claim that a state's attempt to tax on-reservation cigarette

sales to non-Indians violated the Tribe's sovereignty).

        In Bracker, the Supreme Court recognized "two independent but related barriers" to the assertion of

state regulatory authority over commercial activity on an Indian reservation: (1) state authority may be


complaint, however, does not identify the particular tax provision. On appeal, the Florida Commission
argues that it attempted to impose a tax pursuant to Fla. Stat. § 548.061, which is a tax on the proceeds a
boxing promoter receives from a pay-per-view operator. During oral arguments, the Tribe, however,
argued that the Florida Commission attempted to impose a tax pursuant to Fla. Stat. § 548.06(1) which is
a tax on the total gross receipts from a boxing match, including the proceeds from the sale or lease of
broadcasting and television rights. At this stage in the litigation, we need not determine which tax the
Florida Commission sought to levy. We accept as true the complaint's well pleaded facts, even if
disputed. See S & Davis Int'l, Inc. v. Yemen, 218 F.3d 1292, 1298 (11th Cir.2000). Thus, we will
examine the standing issue based on the Tribe's allegation that the Florida Commission attempted to tax
promoters for activities relating to boxing matches conducted on the Tribe's reservation.
pre-empted by federal law; or (2) interfere with a tribe's sovereignty. 448 U.S. at 142, 100 S. Ct. 2578. In

particular, the Court explained that a state tax may unlawfully infringe "on the right of reservation Indians

to make their own laws and be ruled by them." Id.; see also Fisher v. District Court, 424 U.S. 382, 386, 96
S. Ct. 943, 47 L. Ed. 2d 106 (1976) (per curiam) ("The right of the Northern Cheyenne Tribe to govern itself

independently of state law has been consistently protected by federal statute."); Williams v. Lee, 358 U.S.
217, 223, 79 S. Ct. 269, 3 L. Ed. 2d 251 (1959) ("There can be no doubt that to allow the exercise of state

jurisdiction here would undermine the authority of the tribal courts over Reservation affairs and hence would

infringe on the right of the Indians to govern themselves.").

         Moreover, the Supreme Court has explicitly held that when challenging a state's taxation of a business

located on an Indian reservation, an Indian tribe satisfies Article III's injury requirement by alleging that the

tax infringes upon its sovereignty. See Moe v. Confederated Salish & Kootenai Tribes of the Flathead

Reservation, 425 U.S. 463, 468 n. 7, 96 S. Ct. 1634, 48 L. Ed. 2d 96 (1976). In Moe, the Indian tribe

challenged a Montana law that required stores located on Indian lands to collect Montana's cigarette sales tax

on retail cigarette sales to both Indians and non-Indians. See id. at 467-68, 96 S. Ct. 1634. The Supreme

Court stated that:

         Our conclusions in Parts II and III, infra, that the District Court, with subject-matter jurisdiction over
         the Tribe's claims, properly entered injunctive relief in its favor implicitly embrace a finding that the
         Tribe, qua Tribe, has a discrete claim of injury with respect to these forms of state taxation so as to
         confer standing upon it apart from the monetary injury asserted by the individual Indian plaintiffs.
         Since the substantive interest which Congress has sought to protect is tribal self-government, such
         a conclusion is quite consistent with other doctrines of standing. See, e.g., Warth v. Seldin, 422 U.S.
490, 498-499, 95 S. Ct. 2197, 2205-2206, 45 L. Ed. 2d 343, 354-355 (1975).

Id. at 468 n. 7, 96 S. Ct. 1634. Therefore, the Tribe's allegation that Florida's attempt to tax a non-Indian

conducting business on its reservation violates the Tribe's right to self-governance satisfies the injury in fact

requirement for standing. Thus, we reverse the district court's order dismissing the Tribe's tax claim.4

B.       Eleventh Amendment Immunity


     4
    Alternatively, the Florida Commission argues that this court can affirm the district court's holding on
the basis that the Tribe can establish no set of facts under which Florida's tax would be preempted by
federal law or infringe upon the Tribe's right to self-governance. Because the district court did not
address this issue, we decline to address it on appeal.
         The Eleventh Amendment grants immunity to the states from suits in federal court. See Tuveson v.

Florida Governor's Council on Indian Affairs, Inc., 734 F.2d 730, 732 (11th Cir.1984). This immunity

extends to state agencies, but does not extend to independent entities, such as counties or municipalities. See

id. In determining whether the Eleventh Amendment provides immunity to a particular entity, this court

examines the following factors: (1) how state law defines the entity; (2) what degree of control the state

maintains over the entity; (3) where the entity derives its funds; and (4) who is responsible for judgments

against the entity. See id. (citing Lake Country Estates, Inc. v. Tahoe Reg'l Planning Agency, 440 U.S. 391,

401-02, 99 S. Ct. 1171, 1177, 59 L. Ed. 2d 401 (1979)). After examining these four factors, we conclude that

the Florida Commission is an arm of the state, thereby entitling it to Eleventh Amendment Immunity.

1.       Characterization of the Florida Commission under State Law

         Florida law clearly characterizes the Florida Commission as a state agency. Florida law defines an

agency as, inter alia, a commission. See Fla. Stat. § 20.03(11) (" 'Agency,' as the context requires, means a[

] ... commission ...."); see also Fla. Stat. § 120.51(1) (" 'Agency' means: ... 4. Commission...."). Florida law,

in turn, defines a "commission" as "a body created by specific statutory enactment within a department ... and

exercising limited quasi-legislative or quasi-judicial powers, or both, independently of the head of the

department or the Governor." Fla. Stat. § 20.03(10). The Florida Commission falls squarely within this

definition. The Florida legislature created the Commission under the Department of Professional Regulation

("DPR").5 See Fla. Stat. § 548.003. The Commission also has limited quasi-legislative and quasi-judicial

powers independent of the head of the DPR and the Governor.6 Moreover, as with other state agencies,


     5
    The DPR is a department within the executive branch of Florida empowered to license and regulate
the practice of various professions within the state. See Fla. Stat. § 455.201.
     6
    The Tribe provides a long list of powers Florida has delegated to the Florida Commission in order to
show that the state views the Commission as an independent entity and not a state agency. For example,
the Florida Commission has the power to enact rules to regulate pugilistic exhibitions, see Fla. Stat. §
548.003(2), and has the power to hold hearings to determine whether to suspend or revoke a license,
notwithstanding Florida's APA, see Fla. Stat. § 548.07.

                  The Tribe correctly notes that the Florida Commission has independent legislative and
         judicial powers. These powers, however, are limited. The state created the Commission for the
         sole purpose of exercising state regulatory authority over boxing matches. See Fla. Stat. §
Florida's Administrative Procedure Act ("APA") applies to the Florida Commission's rule making powers.7

Therefore, Florida law characterizes the Florida Commission as a state agency.

2.       Degree of State Control over the Florida Commission

         The Tribe argues that the state exercises little control over the Florida Commission because the

Commission may promulgate regulations and may conduct adjudications to suspend or revoke a license or

permit. As previously noted, the APA applies to the Commission's rule making functions. Thus, the state

has provided guidelines to limit the Commission's ability to make regulations and, consequently, has some

control over the Commission's rule making powers. Although the APA does not apply to suspension or

revocation adjudications, the state has not given the Commission unfettered discretion in this area. Instead,

the state allows the Commission to suspend or revoke a license for a limited number of grounds. See Fla.

Stat. § 548.071. Also, the state requires a majority of the Commission to examine the record and approve the

adjudication and order. See Fla. Stat. § 548.073. Therefore, this single exception to the APA does not grant

the Commission sufficient independent authority to make it fall outside of state control.

         Moreover, other factors support the conclusion that the state controls the Florida Commission. The

Governor and the State Senate select the Commission's members. See Fla. Stat. § 548.003(1) ("The State

Athletic Commission shall consist of five members appointed by the Governor, subject to confirmation by

the Senate.").8 State authority over the appointment of agency members lends support to finding that the




         548.003. In doing so, the state has carefully set forth the limits and extent of the Commission's
         power.
     7
    The Florida Commission falls within the state's definition of an agency, see Fla. Stat. § 120.51, and
thus, its rule making authority is subject to Florida's APA, see Fla. Stat. §§ 120.536 and 120.54. In
addition, in 1999, the Florida legislature amended § 548.003(2) to state explicitly that "[t]he commission
has authority to adopt rules pursuant to § 120.536(1) and 120.54 [of the Administrative Procedure
Act]...."
     8
    Once appointed, the members of the Commission serve a term of four years. In 1999, the Florida
legislature amended § 548.003 to state that each commission member shall be accountable to the
Governor, who may remove them from office.
agency is an arm of the state for Eleventh Amendment purposes.9 See Christy v. Pennsylvania Turnpike

Comm'n, 54 F.3d 1140, 1149 (3d Cir.1995); Fouche v. Jekyll Island-State Park Auth., 713 F.2d 1518, 1520

(11th Cir.1983). Also, the DPR has some control over the Florida Commission. For example, if the

Commission fails to remedy potential revenue shortcomings identified by the DPR, the DPR may set license

fees on behalf of the Commission to assure an adequate cash balance. See Fla. Stat. § 455.219(1); see also

Fla. Stat. § 455.204 (requiring the DPR to develop a long-range plan for each board and monitor each board

for compliance).10

3.        Funding

          The Tribe also contends that the Florida Commission is fiscally independent because it does not rely

upon state funds to support its operations. Instead, the Commission raises its own funds to pay its expenses.

See Fla. Stat. § 548.077. Even though the Commission may collect money to pay for its own expenses, the

Commission is still an arm of the state because the state controls its fiscal life. In Fouche, this court held that

although the Park Authority raised its own money and was self-sufficient, the state controlled the Park's fiscal

life because the Park had to submit its budget and annual reports to the legislature. See 713 F.2d at 1520-21;

see also Harden v. Adams, 760 F.2d 1158, 1163 (11th Cir.1985) ("Where the budget of an entity is submitted

to the state for approval, this suggests that the entity is an agency of the state."). Similarly, the Florida

legislature controls the Florida Commission's fiscal life. The Florida legislature appropriates the funds to


     9
    Even though the Governor appoints the commissioners, the Tribe, relying on Miccosukee Tribe of
Indians v. United States, No. 97-5488, 163 F.3d 1359 (11th Cir.1998) (unpublished), argues that the
Commission's ability to levy fines requires this court to remand the case. In Miccosukee Tribe, this court
stated that it would not rest its affirmance on Eleventh Amendment grounds because the facts only
showed that the South Water Management District could levy ad valorem taxes on property, like political
subdivisions, and that the governor appointed the members to the district, like state agencies. See id. at 4.
Fines, however, differ in kind from ad valorem taxes. Agencies typically levy fines on those who violate
laws within the area an agency regulates, while agencies typically do not impose ad valorem taxes.
Additionally, we have more information indicating that the Commission is an arm of the state in this case
than in Miccosukee Tribe.
     10
     In 1999, Florida added Fla. Stat. § 548.005 which altered DPR's oversight of the Commission. In
particular, section 548.005 provides that the DPR shall oversee the Commission's activities and assist the
Commission in creating a long-range plan to be submitted to the Governor for approval. See Fla. Stat. §
548.005(1) & (2). Section 548.005(2) also requires the DPR to monitor the Commission's compliance
with the long-range plan and report its findings to the Governor.
carry out the Commission's functions. See Fla. Stat. § 455.219(4). Additionally, the DPR submits to the

legislature an annual report on the Commission which includes a breakdown of the Commission's revenue

and expenses and a condensed version of the Commission's long-range plan. See id.

        Furthermore, section 548.077 reinforces the notion that the Commission is an arm of the state. This

statute requires the Commission to send all moneys collected to the State Treasurer. The State Treasurer, and

not the Commission, pays the Commission's expenses. Also, if the Commission's trust fund exceeds

$250,000, the excess money goes to the state's general revenue fund. Thus, this factor also supports the

proposition that the Commission is an arm of the state.

4.      Responsibility for Judgments

        The Tribe contends that the Florida Commission, rather than the state, is responsible for any

judgments rendered against it. Section 548.077 requires the State Treasurer to pay the Commission's

expenses from the moneys collected by the Commission. According to the Tribe, the expenses covered in

§ 548.077 necessarily include litigation expenses and monetary judgments. However, responsibility for any

judgment rendered against the Commission in this case may be assumed by the state through the Florida Risk

Management Trust Fund. See Fla. Stat. § 284.30; see also Tuveson, 734 F.2d at 734 ("Responsibility for any

judgment in this case against the Council will be assumed by the state through the Florida Risk Management

Trust Fund."). This state self-insurance fund provides, inter alia, insurance to cover the state or its agencies

from liability in a 42 U.S.C. § 1983 action and from court-awarded attorney's fees in other proceedings

against the state. See Fla. Stat. § 284.30; see also Gamble v. Florida Dep't of Health & Rehabilitative Serv.,

779 F.2d 1509, 1516 (11th Cir.1986).

        As to the Tribe's claims that may fall outside of § 284.30, Florida law provides that neither the state

nor its state agencies shall pay any monetary damages under the judgment of any court except pursuant to

an appropriation made by law. See Fla. Stat. § 11.066. Moreover, because the Florida Commission submits

its budget to the Florida legislature for approval, the state would be responsible for the Commission's debts,
such as court judgments.11 See Fouche, 713 F.2d at 1521 (holding that the state would presumably be

responsible for any debts incurred because the Park Authority submits its budget to the Georgia legislature.).

Therefore, Florida would be responsible for any judgments rendered against the Florida Commission.

        Since all four factors support the conclusion that the Florida Commission is an arm of the state, the

Florida Commission is entitled to Eleventh Amendment immunity from suit.12 See Schopler v. Bliss, 903 F.2d
1373, 1378-79 (11th Cir.1990) (holding that the DPR and a board within the DPR were entitled to Eleventh

Amendment Immunity).

                                                III. Conclusion

         We agree with the district court that the Tribe lacks standing to bring an Equal Protection claim

because the Tribe fails to allege an injury in fact. We, however, hold that the Tribe does allege an injury in

fact as to the tax claim. A state's attempt to levy a tax on a non-Indian who works on an Indian reservation

infringes upon the Indian tribe's interest in self-government and this infringement satisfies the injury in fact

requirement. Lastly, we affirm the district court's finding that the Florida Commission is an arm of the state,

thereby entitling it to Eleventh Amendment Immunity.

        AFFIRMED in part, REVERSED, in part, and REMANDED.




   11
    Furthermore, if the Commission has a negative cash balance, Fla. Stat. § 455.219(1) provides that the
DPR, a state agency, may advance sufficient funds to the Commission to ensure an adequate cash
balance.
   12
     Defendants do not appeal the district court's holding that the individual defendants were not entitled
to Eleventh Amendment Immunity.